                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOMINIC CERASO,                                    :
          Plaintiff                                :           No. 2:17-cv-00003
                                                   :
                 v.                                :           (Judge Kane)
                                                   :
FEDEX CORPORATE SERVICES, INC.,                    :
         Defendant                                 :

                                        MEMORANDUM

         This case arises from Defendant FedEx Corporate Services, Inc. (“FedEx”)’s revocation

of a contingent offer of employment to Plaintiff Dominic Ceraso (“Plaintiff”), which Plaintiff

maintains amounts to wrongful discharge in violation of Pennsylvania’s Criminal History

Records Information Act (“CHRIA”), 18 Pa. C.S.A. § 9125, and Article I of the Pennsylvania

Constitution.1 Before the Court is FedEx’s motion for summary judgment. (Doc. No. 37.) For

the reasons that follow, the Court will grant the motion.

    I.   BACKGROUND2

         Plaintiff possesses three misdemeanor convictions on his criminal record. (Doc. No. 39 ¶

1.) Plaintiff’s first conviction, for intentionally impersonating another in a voter registration

application, occurred in 2009. (Id. ¶ 2.) In February 2012, Plaintiff was also convicted of

passing a bad check, and in March 2012, of theft by unlawful taking. (Id. ¶¶ 3-4.)

         In March 2016, four years after his last conviction, Plaintiff applied for work through

NexTech Solutions LLC (“NexTech”), a firm providing staffing support to various entities,


1
    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§ 1332 and 1441.
2
 The following relevant facts of record are taken from FedEx’s Concise Statement of Material
Facts (“CSMF”) (Doc. No. 39), and Plaintiff’s Response to Defendant’s Concise Statement of
Material Facts (“Response”) (Doc. No. 45), and are undisputed unless otherwise noted. Both the
CSMF and the Response contain specific citations to the record at each numbered paragraph.
including FedEx. (Id. ¶¶ 5-6.) When Plaintiff applied at NexTech, FedEx had an available

position as Programmer/Application Developer in a group headed by Brian Snyder (“Snyder”), a

manager of information technology (“IT”), at FedEx. (Id. ¶ 7.) Snyder completed paperwork

regarding the position, generated a work approval, and was provided candidates for review, one

of whom was Plaintiff. (Id.) Plaintiff’s placement through NexTech began with a phone

conversation during which Plaintiff described his professional abilities and background. (Id. ¶

8.) That initial phone call was followed by a technical screening performed by someone hired by

NexTech. (Id. ¶ 9.)

       After receiving a signed non-disclosure agreement from Plaintiff, NexTech sent an email

to Plaintiff regarding the Programmer/Application Developer position at FedEx, requesting

confirmation of his rate of pay and willingness to be considered for the FedEx position. (Id. ¶

10.) Plaintiff responded to the email and agreed to consideration for the position. (Id. ¶ 11.)

Accordingly, NexTech submitted Plaintiff’s resume to FedEx, who ultimately selected him for

the position. (Id. ¶ 12.) Subsequently, Plaintiff received documents from his contact at

NexTech, Justin Moulder, including a request that Plaintiff complete a drug screening and

consent to perform a background check. (Id. ¶ 13.)

       The contract between FedEx and vendors such as NexTech determines whether an

investigation or review of a criminal background is required for vendor employees. (Id. ¶ 14.)

FedEx’s contract with NexTech requires NexTech to conduct a criminal background check and

drug testing on all individuals providing services to FedEx on its behalf. (Id. ¶ 15.) FedEx’s

contract with NexTech also provides that NexTech report the following background check

results to FedEx: (i) no records; (ii) convictions/guilty pleas; (iii) drug charges; (iv) domestic

assault and domestic violence; (v) theft; (vi) pending criminal charges awaiting disposition;



                                                 2
and (vii) active warrants. (Id. ¶ 16.) Further, the contract requires NexTech to reject any

candidate whose criminal history record includes any of the following within the past ten (10)

years: (i) a drug charge to which the candidate pled guilty, pled no contest, or was convicted; (ii)

domestic assault or domestic violence charges of which the candidate was convicted, pled guilty,

or pled no contest; and (iii) theft charges of which the candidate was convicted, pled guilty, or

pled no contest. (Id. ¶ 17.)

       Accordingly, on June 1, 2016, Blue Line Investigations conducted a background check of

Plaintiff for NexTech. (Id. ¶ 18.) That background check report revealed three adverse findings:

(i) a conviction for bad checks; (ii) a violation of probation notation; and (iii) a conviction for

intentionally impersonating another. (Id. ¶ 19.)3 NexTech received the background check report

from Blue Line Investigations on June 3, 2016, and, through its President, immediately

forwarded a copy by email to Brian Snyder at FedEx. (Doc. No. 39 ¶ 20.) The email from

NexTech’s President contained an explanation from Plaintiff as to each conviction, and attached

to the email was a copy of the background check report. (Id.)4 Snyder did not open the attached



3
  Plaintiff’s Response purports to dispute this fact. Local Rule 56C of this Court requires, in
each numbered paragraph, a responsive concise statement of facts to set forth “the basis for the
denial of any fact contained in the moving party’s Concise Statement of Material Facts [that] is
not admitted in its entirety . . . with appropriate reference to the record.” LCvR 56C1.b. By
way of specific denial, Plaintiff’s Response states that NexTech’s President stated in an email
that the convictions “should not be a problem on your end (with security), as they are not of a
‘theft nature.’” However, that fact does not call into question the substance of the background
report. Accordingly, Plaintiff’s Response fails to properly dispute this fact, and it will be
deemed admitted for purposes of this summary judgment motion. See LCvR 56E (stating that
“[a]lleged material facts set forth in the moving party’s Concise Statement of Material Facts . . .
will for the purpose of deciding the motion for summary judgment be deemed admitted unless
specifically denied”).
4
  Again, Plaintiff’s Response purports to dispute the preceding two statements, but by way of
specific denial offers only a reference to the emailed statement of NexTech’s President that the
convictions “should not be a problem on your end (with security), as they are not of a ‘theft
nature,’” which, as stated above, does not call into question the substance of the relevant facts

                                                  3
background check report because to his knowledge, NexTech would not send a candidate to

FedEx that did not meet the parameters, specifications, and qualifications provided to them.

(Doc. No. 39 ¶ 21.) Plaintiff possessed a theft conviction at the time Blue Line Investigations

conducted the background check, but that conviction did not appear on the report. (Id. ¶ 22.)

FedEx maintains that Plaintiff did not tell anyone at FedEx that he had a prior theft conviction.

(Id. ¶ 23.) Plaintiff disputes this statement, maintaining that he notified NexTech of the theft

conviction during the application process, and that it was the responsibility of NexTech to relay

the relevant investigatory information to FedEx. (Doc. No. 45 ¶ 23.)

       On June 6, 2016, Plaintiff began working for NexTech at FedEx. (Doc. No. 39 ¶ 24.)

Snyder directly supervised Plaintiff when he worked for NexTech as a Programmer/Application

Developer at FedEx. (Id. ¶ 25.) Despite completing a few tasks late, overall, Plaintiff performed

acceptably as a Programmer/Application Developer while working as a contractor vendor for

NexTech at FedEx. (Id. ¶ 26.) On his first or second day of work at FedEx, Plaintiff

approached Snyder and expressed interest in opportunities for full-time employment at FedEx.

(Id. ¶ 27.) After that conversation, Snyder provided Plaintiff with notification of a number of

career opportunities, something he does for all members of his team. (Id. ¶¶ 28-29.) In or

around July or August of 2016, Plaintiff applied for one of the positions listed in the career

opportunities provided by Snyder; specifically, Plaintiff applied for a position as a full-time

Senior Programmer Analyst reporting to FedEx IT Manager Jim Cummins. (Id. ¶ 30.)

Ultimately, Plaintiff was offered the position of Senior Programmer Analyst in the group headed

by Jim Cummins, subject to his successful completion of FedEx’s pre-employment process,

including a background check. (Id. ¶ 31.) Cummins, who was the hiring manager for the Senior


proffered by FedEx. Accordingly, the facts set forth in paragraph 20 will be deemed admitted,
pursuant to Local Rule 56E.

                                                 4
Programmer Analyst position, was not involved in the process of conducting or reviewing

Plaintiff’s background check, instead receiving information on the status of Plaintiff’s pre-

employment process from a FedEx Human Resources employee. (Id. ¶ 32.) Plaintiff disputes

this statement in part, clarifying that while Cummons received information that the pre-

employment background investigation was underway, he testified that he was not made aware of

the results of the investigation. (Doc. No. 45 ¶ 32.)

       Plaintiff never began employment with FedEx, as sometime between September 30, 2016

and November 1, 2016, Adam Austin, a FedEx Human Resources employee, received Plaintiff’s

criminal background check report, and because of an adverse finding in the report, referred it to

the FedEx legal department for review. (Doc. No. 39 ¶ 34.) When there are any adverse

findings within a criminal background report, FedEx procedure mandates that the report be

referred to its legal department for review and approval. (Id. ¶ 35.) This review process begins

with a review of the report by one of the legal department paralegals. (Id. ¶ 36.) If that paralegal

is unsure as to the job-relatedness of a particular adverse finding in a background report, he or

she refers the report to an attorney in the department for additional review. (Id. ¶ 37.) Typically,

in such a situation, the legal department asks the subject of the report for additional information

to aid in making a decision as to whether the prior conviction(s) noted in the report are job-

related. (Id. ¶ 38.) In such a circumstance, an attorney in the legal department, never a

paralegal, makes the final decision as to whether a prior conviction is job-related. (Id. ¶ 39.) In

making that determination, the attorney examines the position for which the candidate is under

consideration in comparison to the circumstances of the adverse finding in the criminal

background report in order to determine if the two are related, and if there is a risk that the

conduct reflected in the background report may re-occur, in an ultimate effort to decide if such



                                                  5
conduct renders the candidate unsuitable for the position. (Id. ¶ 40.) Plaintiff purports to dispute

this fact in his Response, arguing that an effort to determine if conduct reflected in the

background report may re-occur is “not the legal definition of suitable nor is it defined in the

relevant statute as such.” (Doc. No. 45 ¶ 40.)

        In connection with its review of the background report, the legal department performs an

individualized inquiry regarding every conviction. (Doc. No. 39 ¶ 41.) This procedure was

followed in Plaintiff’s case, with initial review of his background report by Becky Long, a

paralegal in FedEx’s legal department. (Id. ¶¶ 42-43.) Long then referred the report to David

DeRosa, an attorney in FedEx’s legal department, for further review. (Id. ¶ 44.) DeRosa in turn

referred the report to Lynn Diebold, the head of the group within FedEx’s legal department

responsible for reviewing and approving criminal background check reports. (Id. ¶ 45.)

        Diebold reviewed each of the adverse findings and instructed her staff to request

additional follow-up information from Plaintiff, in accordance with her responsibility to perform

an individualized inquiry regarding every conviction. (Id. ¶ 46.) Plaintiff subsequently

submitted explanations for each of the convictions appearing in the background check report for

Diebold’s review. (Id. ¶ 47.) In connection with her review, Diebold considered a number of

other factors, including Plaintiff’s current age, the age at which the convictions occurred, the

recency of the convictions, and whether Plaintiff had completed probation for all convictions

appearing in the record. (Id. ¶ 48.)5 After reviewing all of the information before her, including

the background check report and Plaintiff’s email explaining each conviction, and taking into


5
  While Plaintiff purports to dispute this fact as “irrelevant,” relevancy is not a basis for
specifically denying the truth of a statement offered in support of a motion for summary
judgment. Plaintiff’s Response to this statement provides that “the convictions on their own do
not affect Plaintiff’s suitability to carry out the functions of the position. It is irrelevant whether
other factors were considered in this process.” (Doc. No. 45 ¶ 48.)


                                                   6
consideration the other factors articulated above, Diebold determined that Plaintiff was not

suitable for employment in the Senior Programmer Analyst position and rescinded his offer of

employment. (Id. ¶ 49.)6

        Ultimately, it was a combination of all three convictions that resulted in Diebold’s

decision to rescind Plaintiff’s job offer. (Doc. No. 39 ¶ 50.) Specifically, the bad check and

voter impersonation convictions raised concerns regarding Plaintiff’s honesty. (Id. ¶ 51.) FedEx

maintains that by working in an IT position, Plaintiff would have had access to confidential and

proprietary information, some of which was “secretly developed for FedEx for its sole use,”

which gave rise to Diebold’s concern about Plaintiff’s suitability for the position in light of his

convictions reflecting a lack of honesty. (Id.) Plaintiff disputes this fact, maintaining that FedEx

does not mention “extremely confidential information” or “proprietary information, secretly

developed” in its official job description for Senior Programmer Analyst. (Doc. No. 45 ¶ 51.)

FedEx maintains that Diebold was also concerned about Plaintiff’s theft conviction, which

Plaintiff indicated in his written explanation pertained to the theft of a laptop computer, raising a

question in Diebold’s mind as to Plaintiff’s suitability for employment in an IT position that

entails working in an environment surrounded by computer equipment. (Doc. No. 39 ¶ 52.)

Plaintiff disputes this fact as well, stating that he explained the details of his theft conviction, and

maintaining that the circumstances of the theft of the laptop do not constitute “actively steal[ing]

a computer or computer equipment.” (Doc. No. 45 ¶ 52.) 7


6
  Plaintiff again purports to dispute this fact on the basis of relevancy, stating that “[b]y way of
further response, the convictions on their own do not affect Plaintiff’s suitability to carry out the
functions of the position. It is irrelevant whether other factors were considered in this process.”
(Doc. No. 45 ¶ 49.)
7
  Plaintiff refers to his deposition testimony, where he describes the incident as one where he
transferred data from an old laptop onto a new laptop for a friend’s father and never returned the
old laptop to him, instead disposing of it. (Doc. No. 44 at 14:16-16:17.)

                                                   7
       FedEx has a policy providing that all convictions for theft are job-related, as it views theft

convictions as indicative of a candidate’s honesty. (Id. ¶ 53.) Despite this fact, all convictions

are considered on a case-by-case basis, meaning that theft convictions do not always result in

revocation of a conditional job offer. (Id.) Specifically, FedEx examines all of the

circumstances surrounding the conviction and considers the individual’s proffered explanation.

(Id.) In connection with her review of Plaintiff’s background report, Diebold did not consider

Plaintiff’s performance as an on-site vendor, or whether he possessed the skills and abilities to

perform the position for which he was under consideration, because she was focused only on

whether he was suitable for the position. (Id. ¶ 54.)

       On or about October 31, 2016, Becky Long, the paralegal who initially reviewed

Plaintiff’s background report, sent an email at Diebold’s instruction to Adam Austin in FedEx’s

Human Resources department, informing him that Plaintiff was not eligible for hire by FedEx.

(Id. ¶ 55.) That same day, Austin informed Plaintiff via email that due to his criminal

background report, FedEx was rescinding its offer of employment to him. (Id. ¶ 56.) Plaintiff

subsequently submitted applications to other employers, one of which, an entity called Build in

Motion, offered Plaintiff a position with a compensation package comparable to that which he

would have received at FedEx. (Id. ¶¶ 57-58.) Plaintiff accepted the position; however, a few

days later, the owner of Build in Motion contacted him to inform him that based on his

background, he would not be hired. (Id. ¶¶ 59-60.)

       On January 3, 2017, FedEx filed a notice of removal of the complaint filed by Plaintiff

against FedEx alleging wrongful discharge in violation of the Pennsylvania Criminal History

Records Information Act (“CHRIA”), 18 Pa. C.S.A. § 9125, and Article I of the Pennsylvania

Constitution, originally filed in the Court of Common Pleas of Allegheny County. (Doc. No. 1.)



                                                 8
Upon the conclusion of discovery, FedEx filed the instant motion for summary judgment (Doc.

No. 37), with a Concise Statement of Material Facts (Doc. No. 39), and supporting brief (Doc.

No. 38). Plaintiff filed a Response to FedEx’s Concise Statement of Material Facts (Doc. No.

45), and a brief in opposition to the motion (Doc. No. 43), on January 29, 2018. FedEx filed its

reply brief on February 26, 2018. (Doc. No. 46.) Accordingly, the motion has been fully briefed

and is ripe for disposition.

 II.    LEGAL STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that summary judgment is

warranted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

material if it might affect the outcome of the suit under the applicable law, and it is genuine only

if there is a sufficient evidentiary basis that would allow a reasonable fact-finder to return a

verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

(1986). At summary judgment, the inquiry is whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is so one-sided that one party must

prevail as a matter of law. Id. at 251-52. In making this determination, the Court must “consider

all evidence in the light most favorable to the party opposing the motion.” A.W. v. Jersey City

Pub. Schs., 486 F.3d 791, 794 (3d Cir. 2007).

        The moving party has the initial burden of identifying evidence that it believes shows an

absence of a genuine issue of material fact. Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d

135, 145-46 (3d Cir. 2004). Once the moving party has shown that there is an absence of

evidence to support the non-moving party’s claims, “the non-moving party must rebut the motion

with facts in the record and cannot rest solely on assertions made in the pleadings, legal



                                                  9
memoranda, or oral argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir.

2006); accord Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). If the non-moving party “fails

to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden at trial,” summary judgment is warranted.

Celotex, 477 U.S. at 322. With respect to the sufficiency of the evidence that the non-moving

party must provide, a court should grant a motion for summary judgment when the non-movant’s

evidence is merely colorable, conclusory, or speculative. Anderson, 477 U.S. at 249-50. There

must be more than a scintilla of evidence supporting the non-moving party and more than some

metaphysical doubt as to the material facts. Id. at 252; see also Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Further, a party may not defeat a motion for

summary judgment with evidence that would not be admissible at trial. Pamintuan v. Nanticoke

Mem’l Hosp., 192 F.3d 378, 387 (3d Cir. 1999).

III.   DISCUSSION

       FedEx maintains that it is entitled to judgment as a matter of law on Plaintiff’s wrongful

discharge claim because he has no entitlement to relief under either the CHRIA or Article I of

the Pennsylvania Constitution. The Court first addresses the applicability of Article I of the

Pennsylvania Constitution.

           A. Article I of the Pennsylvania Constitution

       As noted above, FedEx maintains that it is entitled to judgment as a matter of law as to

any wrongful discharge claim based on an alleged violation of Article I of the Pennsylvania

Constitution. Relying on Nixon v. Commonwealth, 789 A.2d 376, 380 (Pa. Commw. Ct. 2001),

aff’d on other grounds, 839 A.2d 277 (2003), Plaintiff premises his wrongful discharge claim on

Article I’s guarantee of an individual’s right to work. In support of its argument that any such



                                                 10
claim fails as a matter of law, FedEx points to applicable precedent holding that the provisions of

Article I of the Pennsylvania Constitution are intended only to apply to state actors, and

therefore, do not apply to private employers like FedEx. See Prewitt v. Walgreens Co., No. 12-

6967, 2013 WL 6284166, at *3 (E.D. Pa. Dec. 2, 2013) (citing Commonwealth by Shapp v.

Nat’l Gettysburg Battlefield Tower, Inc., 311 A.3d 588, 592 (Pa. 1973) and finding that the

provisions in Article I of the Pennsylvania Constitution are only intended to apply to state

actors). Moreover, in its reply brief, FedEx points out that Plaintiff failed to address its argument

regarding Article I of the Pennsylvania Constitution in his brief in opposition to FedEx’s motion,

entitling FedEx to a finding that Plaintiff has abandoned any such claim. See Reeves v.

Travelers Cos., 296 F. Supp. 3d 687, 692 (E.D. Pa. 2017) (finding that if a party opposing a

summary judgment motion responds to the motion “but fails to address the substance of any

challenge to particular claims, that failure ‘constitutes an abandonment of those causes of action

and essentially acts as a waiver of these issues’”) (quoting Campbell v. Jefferson Univ.

Physicians, 22 F. Supp. 3d 478, 487 (E.D. Pa. 2014)).

       Based on the above authorities, the Court is persuaded that Plaintiff’s wrongful discharge

claim premised on an alleged violation of Article I of the Pennsylvania Constitution fails as a

matter of law. Even if Plaintiff had not abandoned the claim, the Court finds that FedEx is

entitled to judgment as a matter of law on the basis that Article I of the Pennsylvania

Constitution applies only to state actors, not private employers like FedEx. See Prewitt, 2013

WL 6284166, at *3 (finding that “courts in the Third Circuit hearing wrongful discharge

diversity cases have adopted Pennsylvania’s reasoning that violations of Article I provisions by

private employers do not warrant a finding of wrongful discharge”). The Court next addresses




                                                 11
FedEx’s argument that Plaintiff’s wrongful discharge claim premised on a violation of

Pennsylvania’s CHRIA similarly fails as a matter of law.

           B. Pennsylvania’s CHRIA

       The CHRIA prohibits employers from relying on a job applicant’s criminal history record

in an arbitrary way in connection with the hiring process. See 18 Pa. C.S.A. § 9125; Hunter v.

Port Auth. of Allegheny Cty., 419 A.2d 631, 634 (Pa. Super. Ct. 1980) (citation omitted)

(explaining that prior convictions that do not reflect on an applicant’s ability to properly

discharge the responsibilities of a position cannot serve as a basis for a denial of employment).

In particular, Section 9125, which governs a potential employer’s use of an applicant’s criminal

history record information, provides, in relevant part:

       (a) General rule. – Whenever an employer is in receipt of information which is part of an
           employment applicant’s criminal history record information file, it may use that
           information for the purpose of deciding whether or not to hire the applicant, only in
           accordance with this section.

       (b) Use of Information. – Felony and misdemeanor convictions may be considered by the
           employer only to the extent to which they relate to the applicant’s suitability for
           employment in the position for which he has applied.

18 Pa. C.S.A. § 9125.    Accordingly, when a potential employer considers misdemeanor and

felony convictions in connection with a candidate’s employment application, it may do so only

to the extent such convictions relate to the applicant’s suitability for the particular position for

which he is under consideration. See McCorkle v. Schenker Logistics, Inc., No. 1:13-cv-3077,

2014 WL 5020598, at *5 (M.D. Pa. Oct. 8, 2014); Negron v. Sch. Dist. of Phila., 994 F. Supp.

2d 663, 667 (E.D. Pa. 2014); Frankowski v. State Civ. Serv. Comm’n, No. 1706 C.D. 2012,

2013 WL 3198733, at *4 (Pa. Commw. Ct. June 25, 2013). “Suitability” is not defined by the

CHRIA, while Black’s Law Dictionary defines suitable as “fit and appropriate for their intended

purpose.” See BLACK’S LAW DICTIONARY 1572 (9th ed. 2009).


                                                  12
       In moving for summary judgment, FedEx makes two arguments. First, it argues that the

undisputed material facts demonstrate that the convictions on Plaintiff’s criminal history report

were directly related to his suitability for employment with FedEx as a Senior Programmer

Analyst, and therefore, properly considered by FedEx in connection with his employment

application and its ultimate decision to revoke his conditional offer of employment. (Doc. No.

38 at 4-7.) FedEx also argues, alternatively, that the undisputed material facts demonstrate that it

committed no violation of the CHRIA because its decision as to Plaintiff’s employment was

based on information obtained from sources other than Plaintiff’s criminal history record. (Id. at

10-12.) The Court first addresses FedEx’s argument that it is entitled to judgment as a matter of

law because no reasonable factfinder could conclude that it considered Plaintiff’s convictions in

an arbitrary way, as opposed to considering them as they related to his suitability for

employment with FedEx as a Senior Programmer Analyst.

       FedEx emphasizes that, in connection with an employer’s consideration of convictions in

an applicant’s criminal history report, the relevant inquiry is not one of the applicant’s skills or

qualifications to perform the job, but rather his or her suitability for employment in the particular

position, taking into account the nature of the prior convictions and the potential work

environment. Both FedEx and Plaintiff note the scarcity of case law interpreting the CHRIA and

the “suitability” requirement. See Specialized Sec. Resp., No. 09-515, 2011 WL 3734238, at

*16 (W.D. Pa. Aug. 24, 2011) (granting summary judgment to employer on claim of violation of

CHRIA and noting “a paucity of case law interpreting the [CHRIA]”). However, FedEx points

to Frankowski v. State Civ. Serv. Comm’n, No. 1706-CD-2012, 2013 WL 3198733 (Pa.

Commw. Ct. June 25, 2013), an unreported panel decision in which the Pennsylvania

Commonwealth Court found no violation of the CHRIA where the State Civil Service



                                                  13
Commission determined that plaintiff’s prior conviction for child pornography rendered him

unsuitable for employment, because the positions for which he was under consideration would

have required him to work in an environment in which “large numbers of children congregate,

employees are left unsupervised for extended periods of time, and children may be unattended by

adults or may be disrobing in remote locations.” See Frankowski, 2013 WL 3198733, at *4.

FedEx also refers to a Pennsylvania Court of Common Pleas decision in Reynolds v. Murphy

Ford, Inc., No. 2533, 2007 WL 1654384, at *__ (Pa. Ct. Com. Pl. May 3, 2007), where the court

found that the entry of summary judgment in favor of the employer was proper on a claim of

violation of the CHRIA where a car dealership employer revoked an offer of employment to the

plaintiff after considering the plaintiff’s prior convictions for theft and burglary in connection

with his application for employment as a sales representative. The court found that “[a]s sales

representatives occasionally have access to customers’ confidential financial information and

deposit monies, their criminal background clearly has a major role in their suitability for

employment,” despite the fact that the applicant had previously worked for the car dealership for

a number of years and had an excellent work record. See Reynolds, 2007 WL 1654384 at *__.

       Accordingly, based on the above interpretation of the statutory language of the CHRIA

by the aforementioned authorities, FedEx maintains that Plaintiff’s prior work relationship with

FedEx as a vendor employee, as well as his skills and abilities, were irrelevant considerations in

connection with FedEx’s effort to determine whether Plaintiff’s criminal convictions rendered

him “suitable” for employment as a Senior Programmer Analyst at FedEx. FedEx maintains that

the undisputed facts demonstrate that Plaintiff possessed a theft conviction, as well as other

convictions bearing on his honesty, and that, under the precedent discussed above, it fairly

determined, in accordance with the CHRIA, that it was not appropriate to place Plaintiff in a



                                                 14
position involving access to equipment similar to that he was convicted of stealing, and potential

exposure to confidential or proprietary information.8 Plaintiff’s opposition to FedEx’s argument

on this point is focused on pointing to his deposition testimony wherein he explains in detail the

circumstances of each of his convictions in an effort to persuade the Court that such

circumstances do not bear on his suitability for employment as a Senior Programmer Analyst

with FedEx and were in fact “mere misunderstandings.” (Doc. No. 43 at 4-7.)

       Upon review of the parties’ briefs and the evidence of record, and considering all facts in

the light most favorable to Plaintiff, the non-moving party, the Court concludes that Plaintiff has

failed to point to evidence of record from which a reasonable factfinder could conclude that

FedEx considered Plaintiff’s convictions in an arbitrary way when revoking his conditional offer

of employment, as opposed to considering them as they related to his suitability for employment

with FedEx as a Senior Programmer Analyst. FedEx has pointed to evidence of record –

specifically, Diebold’s testimony – that it was a combination of all three convictions that resulted

in Diebold’s decision to revoke Plaintiff’s conditional job offer because his bad check and voter
8
  As noted above, Plaintiff disputes the fact that the Senior Programmer Analyst position
involved access to confidential or proprietary information, noting that such language does not
appear in the job description for the position. The job description of a Senior Programmer
Analyst is as follows:

       Under limited supervision, analyze and develop system requirements, program
       specifications and code-unit test to meet business requirements/specifications for large
       projects. Develop or contribute to deliverables for additional levels of testing and support
       test execution including system level and integration levels. Frequently leads large
       projects. Resolve production problems of medium to high complexity. Provides
       guidance to those in less senior positions. All other related duties as assigned.

(Doc. No. 44 at 47.) However, language in a job description is not necessarily determinative of
all factors related to a suitability assessment. As FedEx points out, in Frankowski, the plaintiff
was under consideration for three positions, none of whose job descriptions indicated that
plaintiff would necessarily work in close proximity to children; however, the court found that all
aspects of a position, in that case, plaintiff’s presence in the state park system where children
were likely to be present, were potentially relevant to a suitability analysis. See Frankowski,
2013 WL 3198733, at *4.

                                                 15
impersonation convictions raised concerns regarding Plaintiff’s honesty. (Doc. No. 39 ¶ 50.)

Moreover, Diebold testified to her concern about the circumstances of Plaintiff’s theft

conviction, which, in his written explanation, Plaintiff informed FedEx pertained to his failure to

return a laptop computer, which is the same equipment that Plaintiff would encounter in the

position of Senior Programmer Analyst on a daily basis. (Id. ¶ 52.)

       Furthermore, FedEx has a company-wide policy providing that all convictions for theft

are job-related, as it views theft convictions as indicative of an employee’s honesty. (Id. ¶¶ 46,

53.) However, regardless of this policy, the record is clear that FedEx performed an

individualized inquiry into each of Plaintiff’s convictions, including his theft conviction, seeking

an explanation of the specific circumstances of each conviction from Plaintiff in an effort to

determine how those convictions impacted his suitability for the Senior Programmer Analyst

position. (Id. ¶¶ 46-47.) While Plaintiff obviously disagrees with FedEx’s determination that the

totality of his convictions rendered him “unsuitable” for employment in the position for which he

was under consideration, he has not pointed to facts from which a reasonable factfinder could

conclude that FedEx considered Plaintiff’s convictions in an arbitrary way, as opposed to

analyzing their relationship to his suitability for employment as a Senior Programmer Analyst.

Plaintiff’s efforts to emphasize his prior working relationship with FedEx as a vendor employee

and his obvious skills and abilities are unavailing, as it is clear from the minimal relevant

precedent that neither Plaintiff’s prior working relationship with FedEx as a vendor employee

nor his obvious skills and abilities pertain to the suitability determination permissible under the

CHRIA, which is focused on the extent to which an applicant’s criminal convictions relate to his




                                                 16
suitability for employment in a particular position. Accordingly, FedEx is entitled to summary

judgment on Plaintiff’s wrongful discharge claim premised on a violation of the CHRIA.9

IV.    CONCLUSION

       For all of the reasons discussed above, FedEx’s motion for summary judgment (Doc No.

37), will be granted. An Order consistent with this Memorandum follows.




9
  In light of the Court’s resolution of the suitability issue, the Court need not address FedEx’s
alternative argument that its decision was based on information obtained from sources other than
Plaintiff’s criminal history record.

                                               17
